ORDER
The Attorney General’s motion to dismiss defendant’s appeal is allowed.
On its own motion, the Court allows discretionary review as to the following issues:
1. Whether the trial court erred in admitting the hearsay testimony of Detective Haiper as to statements allegedly made to him by the unavailable complainant.
2. Whether the trial court erred in not allowing the defendant to introduce the prior sworn testimony of the unavailable complainant.
3. Whether the trial court erred in its instruction on first-degree rape.
By order of the Court in Conference, this 21st day of August, 2003.
Brady, J. For the Court